DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 25-26 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muralidharan [US 3,902,146.]
Regarding claims 16-17, Muralidharan discloses nn electrical device for connecting to a high-voltage network, the electrical device comprising: 
a vessel [13] filled with an insulating fluid [12]; 
an active part disposed in the vessel, the active part having a magnetizable core [10] and partial windings [11] for generating a magnetic field in the core; and 
a cooling device [14] for cooling the insulating fluid; 
a barrier system [18a, 18b] disposed to at least partially delimit encapsulating spaces, in which at least one of the partial windings Is respectively arranged, the barrier system guiding the insulating fluid cooled by the cooling device across the encapsulating spaces to cause different temperatures of the insulating fluid and/or of the partial windings in the encapsulating spaces 
Regarding claim 18, Muralidharan further discloses the encapsulating space is connected to a further encapsulating space, to thereby form a series of encapsulating spaces arranged one behind another in a direction of flow of the insulating fluid, with a first encapsulating space of the series forming an inlet opening and a last encapsulating space of the series forming an outlet opening [figure 1.]
Regarding claims 25-26, Muralidharan discloses the barrier system comprises at least one insulating portion configured for reducing electrical field strengths, wherein the barrier system delimits vertical flow ducts running parallel to one another with opposite directions of flow, at least one of the vertical flow ducts being arranged as a return duct between insulating portions respectively surrounding a partial winding [figure 1.]
Regarding claim 27, Maralidharan further discloses a wall of the barrier system between respective the vertical flow ducts running parallel to one another with opposite directions of flow has a thermal insulation [figure 1.]
Regarding claim 30, Muralidharan further discloses the barrier system forms flow ducts that run parallel to one another at least in certain portions [figure 1.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19-21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan in view of Sokai [US 5,444,426.]
Regarding claims 19-20, Muralidharan discloses the instant claimed invention except for the specific of the partial windings.
Sokai discloses a stationary induction apparatus comprising:
- a housing [1]
- coil/core assembly including a magnetic core [2] having cooling clearance [2a];
- first and second coils [3, 4] concentrically wound around the magnetic core;
- a plurality of insulation elements [6] disposed between layers of the first and second coils; and
- a cooling device [9].
It would have been obvious at the time the invention was made to use the partial windings design of Sokai in Muralidharan, for the purpose of enhancing the inductances.
Regarding claim 20, the specific different insulation materials would have been an obvious design consideration for the purpose of providing different temperature at different liquid/fluid flow locations.
Regarding claim 21, The combination of Muralidharan and Sokai would provide the partial windings different operating voltages, a temperature of the insulating fluid and/or of the partial winding in a respective the encapsulating space in which a partial winding designed for higher voltage is arranged being lower during normal operation than a temperature of the insulating fluid and/or of the partial winding in a respective the encapsulating space in which a partial winding designed for a comparatively lower voltage is arranged. 
.
Claims 23-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan in view of Stokes et al. [US 6,494,617 B1.]
Muralidharan discloses the instant claimed invention except for a control unit with temperature sensors.
Stokes et al. discloses an electrical equipment/components [16] having core/coil assembly of a transformer disposed in a vessel [14] and a control unit [30] having a plurality of temperature sensors connected to different desired locations of the electrical equipment or components.
It would have been obvious at the time the invention was made to use the control unit with sensors of Stokes et al. in Muralidharan for the purpose providing temperature sensing.
Regarding claim 29, Stokes et al. discloses the sensors being placed at least two of the temperature regions for measuring a hotspot temperature of the at least one winding in the respective the temperature region.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record do not teach or suggest, in the claimed combination thereof, the barrier system has core connecting ducts formed therein, which extend from an encapsulating space arranged last in the direction of flow of the insulating fluid, and cooling ducts of the core. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837